DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17/367,972 filed on July 6, 2021, presents claims 1-16 for examination.  The instant application claims priority to the foreign application having application No. JP 2020-117848 filed on July 8, 2020.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The first occurrence of acronyms (e.g., “OTA”) should be spelled out.
Appropriate correction is required. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit configured to send” and “a control unit configured to execute” in claims 1 and 14, “the control unit is configured to” in claims 2-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 14-16 are objected to because of the following informalities:  
In the claims, the first occurrence of acronym (“OTA”) should be spelled out.  
Appropriate correction is required.
Claims 14, 15, and 16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 11, and 12, respectively. Based on spec para [0029] and Fig. 1, an OTA master appears to be a software update apparatus. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over YUZO et al. (JP 2020027665 A – hereinafter YUZO, refer to the attached translation copy) in view of ABE (US 20200249930 A1-- hereinafter ABE).

Regarding claim 1, YUZO teaches A software update apparatus comprising: 
a communication unit configured to send a request for downloading update data to a center (p3, 4th para, “…  and when a distribution package download request is generated, the relog data and the distribution specification data are packaged into one file. The distribution package is transmitted to the vehicle system 4.” wherein vehicle system 4 reads on a center); 
a storage unit configured to store the downloaded update data (p6, 3rd para, “… The flash memory 28d of the DCM 12 has a sufficient memory capacity to store the distribution package downloaded from the center device 3 …”); and 
a control unit configured to execute, based on the update data, a control for installing, or installing and activating update software on one or more target electronic control units from among a plurality of electronic control units connected to each other via an in-vehicle network (p3, last para, “The CGW 13 has a data relay function and, when acquiring the write data from the DCM 12, instructs the rewrite target ECU that is the rewrite target of the application program to write the acquired write data, and distributes the write data to the rewrite target ECU. When the writing of the write data is completed in the rewriting target ECU and the rewriting of the application program is completed, the CGW 13 instructs the rewriting target ECU to activate the application program after the rewriting is completed.”), 
YUZO does not explicitly teach
wherein the control unit is configured to acquire software versions of the electronic control units, determine whether there is a consistency in a combination of the acquired software versions, and execute, upon determining that there is an inconsistency in the combination of the acquired software versions, a process for attaining the consistency in the combination of the software versions.
However, ABE teaches 
wherein the control unit is configured to acquire software versions of the electronic control units, determine whether there is a consistency in a combination of the acquired software versions, and execute, upon determining that there is an inconsistency in the combination of the acquired software versions, a process for attaining the consistency in the combination of the software versions (Fig. 7, para [0077-0086], wherein alignment between software versions reads on a consistency in a combination of the acquired software versions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of YUZO with the invention of ABE because it is “able to verify a combination of software to operate plural ECUs even in cases in which an ECU holding a list for managing software of the plural ECUs has been exchanged” as suggested by ABE (see para [0172]).

Regarding claim 2, YUZO as modified by ABE teaches The software update apparatus according to claim 1, YUZO further teaches wherein the control unit is configured to restrict a predetermined operation of a vehicle, at least during the process for attaining the consistency (p21, last paragraph, “… The CGW 13 displays the details of the update, the time required for the update, the restrictions on the vehicle functions involved in the update, and the like using the received distribution specification data as the details of the download …”).

Regarding claim 3, YUZO as modified by ABE teaches The software update apparatus according to claim 2, YUZO further teaches wherein the control unit is configured to: 
start a restriction on the predetermined operation of the vehicle before executing the control for installing or activating (p21, last paragraph, “… The CGW 13 displays the details of the update, the time required for the update, the restrictions on the vehicle functions involved in the update, and the like using the received distribution specification data as the details of the download …”); 
release the restriction on the predetermined operation of the vehicle when the consistency in the acquired combination is attained (p21, last paragraph, wherein restriction is involved in the update suggests that the restriction is released when update is done which including consistency is attained). 
ABE teaches, 
acquire the combination of the software versions of the electronic control units after the process for attaining the consistency (Fig. 7 S116, and Fig. 8. For motivation to combine, please refer to office action regarding claim 1); 

Regarding claim 4, YUZO as modified by ABE teaches The software update apparatus according to claim 1, ABE further teaches wherein the control unit is configured to: 
specify an electronic control unit that causes the inconsistency from among the electronic control units as the process for attaining the consistency (para [0089], “At step S204, the processing section 14 of the master ECU 10 uses the communications section 16 to transmit an instruction signal instructing updating of software to the relevant ECUs with software to be updated. …”); and 
update software of the electronic control unit that causes the inconsistency based on data used for updating software of the electronic control unit that causes the inconsistency from among the update data (para [0089], “… The ECUs receiving the instruction signal accordingly execute software update processing by OTA. …” For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 5, YUZO as modified by ABE teaches The software update apparatus according to claim 4,  ABE further teaches wherein the control unit is configured to specify the electronic control unit that causes the inconsistency based on the combination of the software versions (para [0084], “However, the processing section 14 of the master ECU 10 transitions processing to step S116 when the combination of software versions as recorded in the latest list are not aligned with the combination of software versions obtained at step S100….” For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 6, YUZO as modified by ABE teaches The software update apparatus according to claim 1,  ABE further teaches wherein the control unit is configured to: 
specify an electronic control unit that causes the inconsistency from among the electronic control units as the process for attaining the consistency (para [0089], “At step S204, the processing section 14 of the master ECU 10 uses the communications section 16 to transmit an instruction signal instructing updating of software to the relevant ECUs with software to be updated. …”); and 
control the electronic control unit that causes the inconsistency such that the electronic control unit sets software before updating as an execution version (para [0096], “… Thus the ECUs receiving the instruction signal including the software version do not perform software update processing, and instead operate under an older version of the software.” For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 7, YUZO as modified by ABE teaches The software update apparatus according to claim 6,  ABE further teaches wherein the control unit is configured to, in a case where the electronic control unit that causes the inconsistency stores the software before the updating, control the electronic control unit that causes the inconsistency such that the electronic control unit sets the stored software before the updating as the execution version (para [148], “… as illustrated by L5-3 in FIG. 15, the software version “002” of the slave ECU 30 as recorded in the list held by the master ECU 10 is not aligned with the software version “001” of the slave ECU 30.” wherein the software version “002” for slave ECU 30 is set before updating. para [150], “… The slave ECU 30 receiving the instruction signal instructing software update then performs software update by OTA to update the software version from “001” to “002”.” wherein to update the software version from “001” to “002” suggests that the version “002” was stored. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 8, YUZO as modified by ABE teaches The software update apparatus according to claim 6,  ABE further teaches wherein the control unit is configured to, in a case where there is the consistency in the combination of the software versions when a software version of the electronic control unit that causes the inconsistency is set as a version before the updating, control the electronic control unit thatTSN202001412US00 TFN200278-US 19 causes the inconsistency such that the electronic control unit sets the software before the updating as the execution version (para [148], “… as illustrated by L5-3 in FIG. 15, the software version “002” of the slave ECU 30 as recorded in the list held by the master ECU 10 is not aligned with the software version “001” of the slave ECU 30.” wherein the software version “002” for slave ECU 30 is set before updating. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 9, YUZO as modified by ABE teaches The software update apparatus according to claim 1,  ABE further teaches wherein the control unit is configured to: 
when an electronic control unit that stores the software before the updating receives a designation for setting software before updating as an execution version, acquire the software versions of the electronic control units (para [0154], “… Thus although the state of the list held by each of the ECUs becomes that of L6-2 due to the software update V4, this state is the same as the state L6-1.” wherein the state is the same suggests that the electronic control unit receives a designation for setting the software before updating); and 
in a case where, in the combination of the acquired versions, there is the consistency in the combination of versions even when the software version of the designated electronic control unit is set as the software version before the updating, control the electronic control unit such that the electronic control unit sets the software before the updating as the execution version (para [0155], “… and so the list state L6-3 is still the same as that of L6-2 and L6-1. In this case there is alignment in the software versions of each of the ECUs, and so no lack of matching arises between the list versions.” wherein the list state L6-3 is the setting of software versions of the electronic control units before updating. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 11, it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11.

Regarding claim 12, it is directed to a non-transitory storage medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 12. Note that, ABE teaches A non-transitory storage medium storing a program executable on a computer of a software update apparatus (Fig. 5. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 13, YUZO as modified by ABE teaches The software update apparatus according to claim 1, YUZO further teaches A vehicle comprising the software update apparatus according to claim 1 (Title and Abstract).

Regarding claim 14, it is directed to an OTA master to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 14. Note that YUZO further teaches An OTA master (p4, first para, “The master device 11 controls the vehicle-side program update function in the vehicle program rewriting system 1 and functions as an OTA master. …”).

Regarding claim 15, it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11. Note that YUZO further teaches An OTA master (p4, first para, “The master device 11 controls the vehicle-side program update function in the vehicle program rewriting system 1 and functions as an OTA master. …”).

Regarding claim 16, it is directed to a non-transitory storage medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 16. Note that, YUZO further teaches An OTA master (p4, first para, “The master device 11 controls the vehicle-side program update function in the vehicle program rewriting system 1 and functions as an OTA master. …”), and ABE teaches A non-transitory storage medium storing a program executable on a computer (Fig. 5. For motivation to combine, please refer to office action regarding claim 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YUZO in view of ABE as applied to claim 1, in further view of 立石 et al (JP 6665728 B2, hereinafter 立石, refer to the attached translation copy).

Regarding claim 10, YUZO as modified by ABE teaches The software update apparatus according to claim 1, but does not explicitly teach wherein a function of the control unit is implemented in software of two or more electronic control units, respectively or in software, which is separate from software to be updated, of one electronic control unit from among the electronic control units.
However, 立石 teaches 
wherein a function of the control unit is implemented in software of two or more electronic control units, respectively or in software, which is separate from software to be updated, of one electronic control unit from among the electronic control units (p4, fourth full paragraph, “Before performing the update process of the program 22a of the ECU 2, the prohibition processing unit 11b issues, to the in-vehicle communication unit 13, an instruction to prohibit one or more ECUs 2 to be updated from prohibiting communication with another ECU …” wherein the communication function is implemented in software of two or more electronic control units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of YUZO and ABE with the invention of 立石 because it facilitates updating of an ECU by prohibiting communication with other ECUs during updating (see p4, fourth full para). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KITAO is cited for teaching software updating device, software updating system, and software updating method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192/2194